Title: To Thomas Jefferson from Méry, 3 October 1803
From: Méry
To: Jefferson, Thomas


          
            
              Monsieur
            
            Frankford 3 octobre 1803.
          
          la persuasion ou Je suis que c’est avec plaisir que vous saisisez l’occasion d’obliger, m’a seule enhardi à implorer vôtre protection. Je me trouve ici dans une facheuse position; les lettres dont J’etois porteur et avec lesquelles Je devois me procurer des fonds pour me rendre a St Domgue ma destination, m’ayant été enlevées pas les Anglois, une seule a eté preservée du malheur general l’ayant cachée plus soigneusement, comme m’ayant eté recommandée par Mr. de la Fayette vous devez, Monsieur, l’avoir reçu depuis quelque temps. veuillez bien avoir la bonté de m’adresser a quelque maison qui puisse m’avancer une modique somme Jusqu’a ce que J’aye touché des fonds de chez moi ce qui ne peut être long. Mon intention etant de me fixer dans ce pays, J’espere avoir un Jour l’occasion Monsieur, de vous témoigner ma reconnoisance.
          Votre très humble Serviteur
          
            Mérya frankford près philadelphiechez Jossua Sullivan
          
          
            Ps. n’ayant pas l’honneur d’etre connu de vous Monsieur, Je prends la liberte de m’appuyer d’une lettre de Mr. de la Fayette, que Je viens de trouver dans mes papiers.
          
         
          Editors’ Translation
          
            
              Dear Sir,
              Frankford, 3 Oct. 1803
            
            The only thing that emboldens me to seek your protection is my conviction that you welcome opportunities to oblige. I find myself in an awkward position here. The British have confiscated the letters I was carrying and with which I was to have procured the funds to reach my destination in Saint-Domingue. Only one letter escaped this misfortune because I had hidden it carefully, as Mr. Lafayette recommended. You should have received it some time ago, Sir. Please could you introduce me to some company that could lend me a modest sum until I have received funds from home? It would not be for very long. Since I plan to settle in this country, Sir, I hope some day to have the opportunity to express my gratitude to you.
            Your very humble servant
            
              MéryFrankford, near Philadelphia,care of Joshua Sullivan
            
            
            
              P.S. Since I do not have the honor of being known by you, I am taking the liberty of relying on a letter from Mr. de la Fayette that I just found among my papers.
            
          
        